 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     TIMOTHY CRAYTON,                                          Case No. 5:18-cv-01450-BLF
12
                                                 Plaintiff, _____________
                                                            [PROPOSED] ORDER GRANTING
13                                                          DEFENDANTS’ FIRST MOTION TO
                       v.                                   EXTEND TIME TO FILE MOTION FOR
14                                                          SUMMARY JUDGMENT OR OTHER
                                                            DISPOSITIVE MOTION
15   G. RAMEY, et al.,
16                                           Defendants.
17

18            Counsel for Defendants G. Ramey, P. Sullivan, and J. Holmes (collectively, the

19   “Defendants”) filed a request for a seventy calendar day extension of time, up to and including

20   January 14, 2019, in which to file a summary judgment or other dispositive motion. The Court

21   has read and considered the request and counsel’s accompanying declaration, and finds that good

22   cause exists to grant the request.

23            IT IS HEREBY ORDERED that Defendants’ request for an extension of time is

24   GRANTED, and that Defendants’ time to file a summary judgment or other dispositive motion is

25   extended for seventy calendar days, up to and including January 14, 2019. If Defendants file a

26   motion for summary judgment or other dispositive motion, Plaintiff’s opposition, if any,

27   //

28   //
                                                           1
          _________
          [PROPOSED] Order Granting Defendants’ Mot. to Extend Time to File Summary Judgment (5:18-cv-01450-BLF)
 1   shall be filed no later than twenty-eight (28) days from the date the motion is filed. If Defendants

 2   file a reply brief, it shall be filed no later than fourteen (14) days after the date the opposition is

 3   filed.

 4
             November 1, 2018
     Dated: ___________________________                      __________________________
 5                                                           The Honorable Beth Labson Freeman
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         2
       __________
       [PROPOSED] Order Granting Defendants’ Mot. to Extend Time to File Summary Judgment (5:18-cv-01450-BLF)
